13-4548
         Weng v. Lynch
                                                                                        BIA
                                                                                  Poczter, IJ
                                                                               A200 161 625
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT
                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 14th day of December, two thousand fifteen.
 5
 6       PRESENT:
 7                RALPH K. WINTER,
 8                DENNIS JACOBS,
 9                SUSAN L. CARNEY,
10                     Circuit Judges.
11       _____________________________________
12
13       ZHENMING WENG,
14                Petitioner,
15
16                       v.                                     13-4548
17                                                              NAC
18       LORETTA E. LYNCH, UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _____________________________________
22
23       FOR PETITIONER:               Lewis G. Hu, New York, NY.
24
25       FOR RESPONDENT:               Stuart F. Delery, Assistant Attorney
26                                     General; Shelley R. Goad, Assistant
27                                     Director; Kristin Moresi, Trial
28                                     Attorney, Office of Immigration
29                                     Litigation, United States Department
30                                     of Justice, Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5       Zhenming Weng, a native and citizen of China, seeks

 6   review of the November 6, 2013 decision of the BIA affirming

 7   the April 11, 2012 decision of the Immigration Judge (“IJ”),

 8   denying his application for asylum, withholding of removal,

 9   and relief under the Convention Against Torture (“CAT”).

10   See In re Zhenming Weng, No. A200 161 625 (B.I.A. Nov. 6,

11   2013), aff’g No. A200 161 625 (Immig. Ct. N.Y.C. Apr. 11,

12   2012).   We assume the parties’ familiarity with the

13   underlying facts and procedural history in this case.

14       Under the circumstances of this case, we have

15   considered both the IJ's and the BIA's opinions “for the

16   sake of completeness.”   Wangchuck v. Dep’t of Homeland Sec.,

17   448 F.3d 524, 528 (2d Cir. 2006).    The applicable standards

18   of review are well established.     See 8 U.S.C. §

19   1252(b)(4)(B); Yanqin Weng v. Holder, 562 F.3d 510, 513 (2d

20   Cir. 2009).

21       For asylum applications like Weng’s, governed by the

22   REAL ID Act of 2005, the agency may, “[c]onsidering the

23   totality of the circumstances,” base a credibility finding

                                   2
 1   on an asylum applicant’s “demeanor, candor, or

 2   responsiveness,” the plausibility of his account, and

 3   inconsistencies in his statements, without regard to whether

 4   they go “to the heart of the applicant’s claim.”       8 U.S.C.

 5   § 1158(b)(1)(B)(iii); see also Xiu Xia Lin v. Mukasey, 534

 6   F.3d 162, 167 (2d Cir. 2008).       “We defer . . . to an IJ’s

 7   credibility determination unless, from the totality of the

 8   circumstances, it is plain that no reasonable fact-finder

 9   could make such an adverse credibility ruling.”       Xiu Xia

10   Lin, 534 F.3d at 167.

11       Substantial evidence supports the agency’s finding that

12   Weng was not credible.   The agency reasonably relied in part

13   on Weng’s demeanor, noting that he paused for lengthy

14   periods while testifying and that his testimony was vague

15   and stilted.   See 8 U.S.C. § 1158(b)(1)(B)(iii); Karaj v.

16   Gonzales, 462 F.3d 113, 116 (2d Cir. 2006).       That finding is

17   supported by the hearing transcript.

18       The agency’s demeanor finding and the adverse

19   credibility determination as a whole are further bolstered

20   by record inconsistencies with respect to when Weng was

21   detained by Chinese authorities, the medical treatment he

22   received after his release from custody, and whether or how


                                     3
 1   many times the police came looking for him in China after he

 2   fled to the United States.    The agency was not compelled to

 3   credit Weng’s explanations for these inconsistencies.        See

 4   Majidi v. Gonzales, 430 F.3d 77, 80 (2d Cir. 2005).

 5       Given the demeanor and inconsistency findings,

 6   substantial evidence supports the agency’s adverse

 7   credibility determination.    See 8 U.S.C. §

 8   1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 167.     That

 9   determination was dispositive of asylum, withholding of

10   removal, and CAT relief because those claims were based on

11   the same factual predicate.    See Paul v. Gonzales, 444 F.3d

12   148, 156-57 (2d Cir. 2006).

13       For the foregoing reasons, the petition for review is

14   DENIED.   As we have completed our review, any stay of

15   removal that the Court previously granted in this petition

16   is VACATED, and any pending motion for a stay of removal in

17   this petition is DISMISSED as moot.    Any pending request for

18   oral argument in this petition is DENIED in accordance with

19   Federal Rule of Appellate Procedure 34(a)(2), and Second

20   Circuit Local Rule 34.1(b).

21                                 FOR THE COURT:
22                                 Catherine O’Hagan Wolfe, Clerk
23




                                    4